DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 15, 19-21, 23-24, 26-27, 32-40, and 42-47 are objected to because of the following informalities:  
	
Claim 15 refers states “such that output audio data is output” in the last indent, which should be “such that said output audio data is output”. 

.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 23, 24, 33, 38, and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 23 states “wherein said timing is selected from the group consisting of random, played at a specific time, played at a delayed time, repeated or played only once”.  Claim 21 previously stated “such that each audio data output is output at a specific time”.    The wording of claim 23 appears to conflict with claim 21.  It is unclear if some pieces of audio data are not played at a specific time, if so the claims conflict.  For reference, “random” would not be considered a “specific time”.  
Claims 24 and 33 are rejected as being dependent on the above.


Claim 20 is rejected as being dependent on the above.

Claim 38 recites the limitation "said app".  There is insufficient antecedent basis for this limitation in the claim.

Claim 42 refers to “said wireless communicator” which is unclear since multiple wireless communicators have been previously mentioned.
Claim 43 is rejected as being dependent on the above.

Claim 44 refers to “said audio data” which is unclear since multiple types of “audio data” have been previously mentioned.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15, 32, 36-38, and 42-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 7206429 B1) in view of Swanson (US 20140270227 A1).  
 
Regarding claim 15, Vossler discloses a system comprising: 
a wearable device (100 of figure 1A) for outputting output audio data (broadly read as outputting any type of audio data), comprising: 
an audio output device for outputting said output audio data (speaker, 440 of figure 4), 
a wireless communicator (figure 5, RF transceiver connected to 543) for receiving audio data to form received audio data, 
a memory (420) for storing said received audio data for output by said audio output device, and 
a mount (120 of figures 1A and 1B) for being wearably mounted such that said output audio data is audible to a wearer (column 2 lines 36-43), 
wherein said audio output device, said memory and said wireless communicator are attached to or formed with said mount (see figure 1A, all items are attached together); 
wherein said mount is adapted for being worn as an earring (column 2 lines 36-43); 
the wearable device further comprising 
a housing (110, see figures 1A and 1B) for housing said audio output device (440, column 2 lines 26-35) and said wireless communicator 
and
a computational device (computer, see column 3 lines 25-33) comprising: 
a wireless communicator (paired Bluetooth) for communicating with said wireless communicator of the wearable device.
Vossler is silent as to managing software or playing in a random order.
 Swanson discloses a computational device (figure 1, 102) comprising: 
a software (see figure 6 and 7, paragraph [0041]) for managing communicated audio data for being communicated to a wearable device (104) for being stored on a memory (304 of figure 3) of the wearable device as communicated audio data, 
wherein said software comprises a user interface (figures 1 and 6-9) for receiving said communicated audio data (at least files as seen in figure 6, or output blocks of a stream see at least paragraphs [0031] and [0041], see paragraphs [0035] and [0042] for playlist) and wherein said software manages transmission of said communicated audio data to the device (see at least paragraphs [0030], [0031], and [0041]); 
wherein said user interface receives a timing command (playlist mentioned in paragraphs [0035] and [0042]) from a user for controlling a schedule of audio output of said output audio data by said audio output device and said software sends at least one command to control timing to the wearable device (the playlist) and/or sends said communicated audio data to the wearable device according to said timing command (played according to playlist), 

Although Swanson does not expressly disclose the length of runtime of the playlist, it would have been obvious to the designer that it may be as long or as short as they desire, at their preference.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein said schedule comprises a plurality of audio data outputs in an ordered queue for playback for a time period of from an hour to twenty-four hours.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the managing software of Swanson in the system of Vossler.  The motivation for doing so would have been to control and selectively get the audio data to the wearable device.  Therefore, it would have been obvious to combine Swanson with Vossler to obtain the invention as specified in claim 15.

Regarding claim 32, Vossler discloses wherein said audio output device comprises a speaker (figure 4, item 440).

Regarding claim 36, although Vossler does not expressly disclose, the examiner takes official notice that audio content providers, such as internet servers, were well known in the art.  The motivation to use such would have been to gain access to larger amounts of audio data or data not already on the computer.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a 

Regarding claim 37, although Vossler does not expressly disclose the claimed content, it would have been obvious to the designer that the content may be any audio data at their preference.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein said content comprises personalized coaching content.

Regarding claim 38, neither Vossler nor Swanson disclose recording personal messages.   
Although not expressly disclosed, the examiner takes official notice that recording voice memos via a mobile phone (such as the mobile phone of Swanson) was well known in the art.  The motivation to do so would have been to allow for recording of reminders or notes on the fly by the user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein one or more personal messages are recorded at said app for transmission to the wearable device.

Regarding claim 42, Vossler discloses wherein said wireless communicator comprises an active communication channel (Bluetooth, see column 3 lines 25-33), and a power source for powering said wireless communicator and said audio output device (power sources required to work, at least 430 of figure 4).



Regarding claim 44, Vossler discloses wherein said audio data is only outputtable if stored in said memory (figure 4, only playable if stored in memory 420 or at least buffer for 435).

Regarding claim 45, Vossler discloses further comprising a light emitter mounted on said housing for emitting light (column 2, lines 54-56).

Regarding claim 46, Vossler discloses wherein said light emitter comprises an LED (light emitting diode) (column 2, lines 54-56).

Regarding claim 47, Vossler discloses further comprising a microcontroller (figure 4, items 410) for controlling output of said audio data according to one or more commands stored in said memory.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vossler (US 7206429 B1) in view of Swanson (US 20140270227 A1) and Lourdeaux (US 20060278064 A1).  


wherein a computational device is selected from the group consisting of a tablet, a smartphone, a mobile device, a stand-alone computer (computer, see column 3 lines 25-33) and a smart watch. 
Swanson  discloses wherein said software is operated as an app by said computational device for controlling audio output of audio data by the wearable device, wherein a user of said app interacts with and programs the wearable device (as above, see figures 1 and 6-9, paragraphs [0031], [0035], [0041] and [0042]). 
Vossler nor Swanson expressly discloses using a social network.
Lourdeaux discloses wherein a computational device (client 204, 205, and 218-224 of figure 2, see paragraphs [0024] and [0025]) is in communication with at least one other computational device (client 204, 205, and 218-224 of figure 2, see paragraphs [0024] and [0025]) for receiving audio data from said at least one other computational device (“Content provider 218 may include users who are providing content for distribution and management by application 200”, see paragraph [0024]); 
wherein each of said plurality of computational devices operates said app and wherein said apps are in communication through a social network (see paragraphs [0036] and [0038]); 
wherein said app of said computational device receives said received audio data through said social network from said app of said at least one other computational device (see paragraphs [0036] and [0038]).
.


Allowable Subject Matter
Claims 34 and 35 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20 would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Independent claim 21 and its dependent claims 23, 24,  26, 27, 33, 39, and 40 contain allowable subject matter but are not in allowable form yet due to the following matter of form issue: since independent claim 21 is written in a format that it refers to claim 15 which is currently rejected, claim 21 needs to be rewritten to directly describe the subject matter of claim 15 as a matter of form so that independent claim 21 and its dependent claims  26, 27, 39, and 40  are allowable in the matter of form as well as its contents; in addition to that, dependent  claims 23, 24 and 33 also need to be rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 


Response to Arguments
Applicant's arguments filed July 2nd, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654